Citation Nr: 1033327	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  10-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon 
which denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  

The Portland RO reopened the claim of entitlement to service 
connection for tinnitus.  While a claim of entitlement to service 
connection for tinnitus was adjudicated by the RO in a January 
2005 rating decision, the Veteran did not file a claim for 
tinnitus prior to December 2008.  Thus the issue is as phrased as 
on the title page of the decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and there is no probative evidence of a medical nexus 
between bilateral hearing loss and active service.

2.  The Veteran's tinnitus did not begin in service and there is 
no probative evidence of a medical nexus between tinnitus and 
active service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in December 
2008, before the original adjudication of the claims.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The December 
2008 VCAA notice letter also provided notice of the type of 
evidence necessary to establish a disability rating or effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for service connection, and the 
duty to assist requirements have been satisfied.  Service 
treatment records were obtained and associated with the claims 
folder.  VA treatment reports were also obtained and associated 
with the claims folder.  The Veteran underwent a VA examination 
in February 2009 to obtain medical evidence as to the nature and 
etiology of his hearing loss and tinnitus.  Although it is 
unclear whether the February 2009 VA audiological examination 
utilized the Maryland CNC test in accordance with VA regulations, 
the VA audiological examination was performed by a licensed 
audiologist who used speech recognition scores.  The Board finds 
the February 2009 VA audiological examination is thorough and 
provides the details and reasoning needed to adjudicate the claim 
for service connection for bilateral hearing loss.  The VA 
audiologist reviewed pertinent service treatment records, 
elicited history with respect to the Veteran's claimed bilateral 
hearing loss and provided audiological testing otherwise in 
accordance with VA regulations.  There is no reasonable 
possibility that an additional VA examination would substantiate 
the claim for service connection for hearing loss. 38 C.F.R. § 
3.159 (d).  The examiner reviewed the claims file, the Veteran's 
subjective history, clinical findings of record, and rendered an 
opinion.  The Board finds that the opinion is probative and 
consistent with the Veteran's service treatment records.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the 
Board considers the opinion adequate.  There is no identified 
relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if an organic disease of the nervous system such as sensorineural 
hearing loss became manifest to a degree of 10 percent or more 
within one year from the date of the Veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  The determination of whether a Veteran has 
a disorder based on hearing loss is governed by 38 C.F.R. § 3.385 
(2009). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he incurred bilateral hearing loss and 
tinnitus due to noise exposure in service.  The Veteran states 
that he experienced military noise exposure due to cannon fire, 
small arms fire, and air support bombing while in combat.  He 
also reported that while in the military, hearing protection was 
never used.  

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric evaluation 
in February 2009 shows that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
75
90
95
LEFT
30
50
75
80
85

Speech audiometry revealed speech recognition ability of 95 
percent in the right ear and of 90 percent in the left ear.  

The examiner noted that results reveal an average severe 
sensorineural hearing loss bilaterally.  He also indicated that 
maximum word recognition scores indicate impaired word 
recognition bilaterally.  The examiner reported the Veteran's 
military exposure including mortars, artillery, and small 
weapons, with no use of hearing protection.  He further noted 
that the Veteran's post-military noise exposure included 
occupation noise exposure from 7 years as a carpenter and in a 
tool die shop and recreational noise exposure from target 
shooting and hunting with no use of hearing protection.  

The Veteran and his representative argue that the Veteran's 
exposure to combat in World War II led to the tinnitus and 
hearing loss.  The Veteran's War Department (WD) AGO Form 53-55 
(Enlisted Record and Report of Separation Honorable Discharge) 
lists his battles and campaigns in Normandy, Southern France, 
Rhineland, and Central Europe; and he was awarded the Good 
Conduct Medal, Distinguished Service Cross, and Bronze Arrowhead.  
The Veteran served as a light truck driver.  The Board accepts 
the Veteran's statements as sufficient proof that the Veteran was 
exposed to acoustic trauma in service. 38 U.S.C.A. § 1154(b); see 
also 38 C.F.R. § 3.304(d).  Even if the Veteran was exposed to 
acoustic trauma in service, a nexus between his current bilateral 
hearing loss and the in-service exposure to acoustic trauma must 
be shown.

There is no probative evidence contemporaneous with service or 
since service from any other source that establishes that his 
hearing loss or tinnitus were either present coincident with 
service, or are related to an injury, disease, or event of 
service origin.  The competent medical evidence also fails to 
show that the Veteran's current hearing loss and tinnitus are in 
any way related to service.  In fact, the VA examiner 
specifically concluded in that the Veteran's current hearing loss 
and tinnitus are less likely as not caused by or a result of 
acoustic trauma during service.  

Service treatment records reflect no complaints, treatment, or 
diagnosis of hearing loss.  In fact, the Veteran's hearing was 
15/15 in both ears for whispered voice as reflected in December 
1945 examination report prior to discharge.  Although whispered 
voice tests may not detect hearing loss with the precision of an 
audiogram and may be considered unreliable, the fact remains that 
there is no indication on discharge examination of hearing loss.  
There is no competent evidence of hearing loss as defined by 38 
C.F.R. § 3.385 in service or within a year of service.  The 
service treatment records do not contain any reference to 
complaints or findings of tinnitus.  The record reflects no 
further complaints regarding hearing loss or tinnitus until a 
2004 VA treatment report. 

At this time, it is noted that applicable case law does not 
require in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Board also recognizes that even 
if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

The Veteran maintains that he now suffers from hearing loss and 
tinnitus.  The Board will accept his assertions in this regard, 
as symptoms of diminished hearing and tinnitus are readily 
perceivable by those who suffer from it.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition").  In addition to a current disability, however, the 
evidence must reflect a nexus between it and service.  

The 2009 VA examiner commented that the onset of the Veteran's 
hearing loss and tinnitus was reported to be four decades after 
separation from military service.  As noted above, he opined that 
the Veteran's hearing loss and tinnitus are less likely as not 
caused by or a result of acoustic trauma during service.  

The Veteran's statements are acknowledged.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Veteran can indeed speak to the time of onset and presence of 
tinnitus, as it is a highly subjective condition.  According to 
the 2009 VA examination report, the Veteran reported onset of 
hearing related issues to be in 1988.  Although the Veteran's 
representative asserts that the Veteran guessed when reporting 
the onset, the Veteran has not alleged any other date of onset.

The Board rejects the Veteran's assertions to the extent that he 
seeks to etiologically relate his hearing loss and tinnitus to 
service.  The Board questions the Veteran's reliability because 
of the long gap between service and the alleged onset of symptoms 
and the filing of his claim.  Additionally, he did not report 
hearing loss or tinnitus on his earlier claims for service 
connection in 1945 and 1998.  Further, it was not until over 60 
years after separation from service that the Veteran was 
diagnosed with hearing loss and tinnitus.  In light of these 
factors, the Veteran's current statements relating his hearing 
loss and tinnitus to service, while competent, are not deemed to 
be credible.

For the reasons stated above, the Board finds that the Veteran's 
hearing loss and tinnitus are not attributable to active military 
service.  Because there is no competent and credible evidence of 
a nexus between hearing loss or tinnitus and service, service 
connection is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


